Citation Nr: 0424236	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-20 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 until 
October 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2000 and February 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied service connection 
for heart disease as secondary to PTSD and hypertension as 
secondary to PTSD.  The case was remanded back to the RO in 
September 2003 for a cardiovascular examination, but the RO 
has been unable to contact the veteran, and the case was 
returned to the Board for further action.

In February 2003, the RO considered the veteran's claim for 
service connection for hypertension as secondary to the 
service-connected PTSD.  The veteran did not formally appeal 
that denial.  However, this claim is intertwined with the 
claim for service connection for coronary artery disease that 
is addressed herein.  Hypertension is a known precursor to 
cardiovascular disease, and such is implicitly recognized by 
VA regulation.  38 C.F.R. § 3.309(a).  


FINDING OF FACT

The veteran's coronary artery disease, including 
hypertension, first shown many years after service, is not 
related to his service-connected PTSD.


CONCLUSION OF LAW

Coronary artery disease, including hypertension, is not 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service separation examination noted a normal 
cardiovascular examination.  His blood pressure was 116/70.  
In numerous claims for compensation benefits and medical 
statements received prior to the 1990's, no mention was made 
of cardiovascular disease or hypertension.  A VA examination 
in October 1975 noted blood pressure readings of 108-110/78-
86.  An EKG study was normal.

In February 1999 the RO granted service connection for PTSD, 
and rated the condition as 10 percent disabling.

In December 1997 a VA doctor reported that the veteran was 
under his care for hypertension and chronic obstructive 
pulmonary disease.

In December 1999, a private physician, A.P., reported that he 
first saw the veteran in April 1998, and the veteran had at 
that time of history of hypertension, chronic obstructive 
pulmonary disease, psoriasis, and PTSD.  The doctor further 
reported that the veteran was hospitalized in June 1998 for 
angina and in August 1998 for cardiac arrhythmia and 
underwent a coronary artery by-pass grafting.  The doctor 
opined that the veteran's PTSD most likely contributed to his 
heart problem.  

On an August 2000 VA heart examination, the veteran reported 
that he had long-standing hypertension.  The examiner 
indicated the veteran had smoked for 21 years at 2 packs per 
day, plus a pipe.  It was reported that the veteran had 2 
myocardial infarctions in 1997 that had uncovered existing 
coronary artery disease.  It was also noted that he had 
recently been diagnosed with diabetes mellitus.  The 
impression was that the combination of diabetes, 
atherosclerosis of the coronary arteries, a 42 pack per year 
smoking history, emphysema, and hypertension are all 
important risk factors causing and contributing to cardiac 
disease.  The examiner commented that the veteran's stressors 
during service, reportedly thought about daily, certainly 
added stress to his life, and the correlation between stress 
of events in the veteran's life, including PTSD, were 
certainly significant to the veteran, but the impact of this 
stress on his cardiac status would be impossible to quantify.  
It was reported that a much stronger argument could be made 
for the other factors impacting his cardiac status, not only 
hypertension but the other diagnoses stated above, most 
notably nicotine use, which had, in turn caused his coronary 
artery disease and led to subsequent myocardial infarctions.  

Veterans Claims Assistance Act

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and provides an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004) (Pelegrini II), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, where, as here, that 
notice was not provided at the time of the initial AOJ 
decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to the veteran via October 2002 and 
December 2003 letters.  The Pelegrini II Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  

The October 2002 and December 2003 letters, in totality, 
advised the veteran what information and evidence was needed 
to substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case and the various Supplemental Statements of the Case also 
notified the veteran of the information and evidence needed 
to substantiate the claim.

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in October 2002 
and December 2003 was not given prior to the first AOJ 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the veteran in April 2004.  The claimant has been provided 
with every opportunity to submit evidence in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond to each letter, and there is no suggestion that 
any further development would add to the record.  In this 
regard the Board notes that pursuant to the last Board remand 
the veteran has not responded to a letter regarding the 
scheduling of a VA examination, and the RO has not been able 
to contact the veteran.  The Board notes that the Court has 
held that the VA's duty to assist the veteran in the proper 
development of his case is "not always a one-way street" 
and the veteran must be prepared to cooperate with the VA's 
efforts to obtain all relevant evidence.  Olson v. Principi, 
3 Vet. App. 480 (1992); see also Saylock v. Derwinski, 3 Vet. 
App. 394 (1992).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  The Board is not 
aware of a basis for speculating that any other relevant 
medical records exist that have not been obtained.  

The RO provided the veteran a VA examination in August 2000, 
and the Board requested a follow-up examination by a 
cardiologist in the September 2003 remand.  The veteran 
failed to report for that examination scheduled in February 
2004.  The VA Medical Center made several attempts to contact 
him, including through his service officer, with no success.  
Again, the duty to assist is not a one-way street.  Olsen, 
supra.  In such case, the claim shall be decided on the 
evidence of record.  38 C.F.R. § 3.655(b).  None of the mail 
sent to the veteran has been returned by the United States 
Postal Service, so it is presumed his address is correct.  In 
the April 2004 supplemental statement of the case, the RO 
informed the veteran of the attempts to schedule him for a VA 
examination and noted an absence of any indication from him 
that he was willing to report for an examination.  The 
veteran did not respond in any way to the SSOC. 

In this case, the Board finds that, based on the failed 
attempt to provide the veteran another VA examination, the VA 
has done everything reasonably possible to assist him in this 
regard.  Therefore, additional efforts to assist or notify 
him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  

Analysis

The veteran claims that his service-connected PTSD caused or 
contributed to his heart disease.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of an established service-connected disability.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  In Allen, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) indicated 
that the term "disability" as used in 38 U.S.C.A. § 1110 
"... refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

There is no evidence that coronary artery disease, including 
hypertension, was present during service or for many years 
thereafter, and the veteran does not contend otherwise.  He 
has not claimed that his cardiovascular disorders were 
incurred in service.  

A private doctor who first saw the veteran in 1998 has opined 
that his PTSD contributed to his heart problem.  On the other 
hand, a VA examiner concluded in August 2000 that the impact 
of stress in general, much less the particular stress 
associated with his PTSD, would be impossible to quantify, 
and that a much stronger argument could be made for the other 
factors, especially nicotine use, as causative factors in the 
veteran's cardiac status.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board does not find Dr. A.P.'s opinion as to the etiology 
of the veteran's cardiovascular disorder to be persuasive.  
In a claim for service connection for cardiovascular disease 
due to PTSD, a medical opinion should, at a minimum, discuss 
known risk factors for development of the cardiovascular 
disorder, what role those factors play in the veteran's case, 
and explain why he or she considers PTSD to be at least as 
likely as not the cause of the veteran's cardiovascular 
disease.  See VBA Fast Letter 01-05.  Dr. A.P.'s opinion was 
general in nature, and he has provided absolutely no 
justification for his conclusion that the veteran's PTSD 
contributed to his "heart problem."  The private medical 
doctor gave no explanation for his opinion or any medical 
history or other details to support his opinion.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  Dr. A.P. did 
not even state which "heart problem" his opinion concerned, 
when the letter mentioned hypertension, angina, cardiac 
arrhythmia, and prior bypass surgery.  The opinion by Dr. 
A.P. is not entitled to more weight merely because that 
physician has treated the veteran.  VA's benefits statutes 
and regulations do not provide any basis for the "treating 
physician rule," and, in fact, conflict with such a rule.  
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

In contrast, the VA examiner reviewed the veteran's entire 
claims file and listed other more significant risk factors 
for cardiac disease and the veteran's medical and behavioral 
history regarding these risk factors.  In other words, her 
opinion as to the etiology of the veteran's cardiovascular 
disorders was supported by medical rationale and by history 
specific to this veteran.  The Board notes that the VA 
examination was conducted by a registered nurse/nurse 
practitioner, but that does not necessarily mean her opinion 
is not probative.  She still has medical training and medical 
knowledge sufficient to render an opinion, and the detailed 
nature of her opinion gives it more weight than the general 
medical opinion offered by the veteran's personal physician.  
The examination report is extremely detailed with history, 
complaints, and examination findings.  There is no objective, 
factual basis upon which the Board could conclude the 
examiner's opinion is not competent. 

The Board notes the general medical treatise evidence 
submitted by the veteran.  One study suggests that PTSD may 
cause heart disease, but indicates that the association is 
difficult to establish in human studies, as opposed to animal 
studies.  An article on depression indicated that it is not 
known whether depression is a risk factor for coronary artery 
disease.  In Fast Letter 01-05, issued by the Veterans 
Benefits Administration on January 16, 2001, it was noted 
that medical literature on this subject continues to state 
that it is premature to draw firm conclusions about the 
relationship between PTSD and cardiovascular disorders.  The 
articles submitted by the veteran say essentially the same 
thing.  Simply stating, in general terms, that stress or 
anxiety affect a person, is not equivalent to rendering a 
valid opinion as to medical etiology in this specific 
veteran's case.  

A previous Fast Letter (that of 96-95 issued on September 26, 
1996) also noted that the Veterans Health Administration had 
concluded that a causative relationship between PTSD or other 
long-term stress and subsequent development of cardiovascular 
disease has not been established.  Although these letters are 
in no way binding on the Board, they lend further support to 
the conclusions reached by the VA examiner in this case.  The 
Board has weighed the medical evidence as discussed above, 
and has found the evidence unfavorable to the veteran's claim 
to be more persuasive.  

The more persuasive evidence establishes that the veteran's 
cardiovascular disease, including hypertension, is not 
proximately due to or the result of his service-connected 
PTSD.  The requirements for secondary service connection for 
cardiovascular disease, including hypertension, are not met.  
The preponderance of the evidence is against the claim for 
service connection.  There is not an approximate balance of 
evidence.  There is evidence not favorable to the claim that 
is of more probative value than the favorable evidence, and 
it is not error for the Board to favor certain evidence.  The 
weight to be accorded the medical evidence must be determined 
by the quality of it and not by quantity.  While the Board 
may not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement.  For the 
reasons stated, the Board finds the opinion of the VA 
examiner in this case more persuasive than the veteran's 
treating family physician, and finds, as fact, that the 
veteran's cardiovascular disease, including hypertension, was 
not caused or aggravated by his PTSD.  


ORDER

Service connection for cardiovascular disease is denied.


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



